Order issued January 8, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00311-CR
                                 No. 05-13-00313-CR
                      ________________________________________

                      JAMES DARRELL WESTBROOK, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                         ORDER

                       Before Justices Francis, Lang-Miers, and Lewis

      Based on the Court’s opinion of this date, we GRANT the August 5, 2013 motion of

Deborah Ellison Farris for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Deborah Ellison Farris as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

James Darrell Westbrook, Bookin #13012474, Kays Tower-KT 02F, Dallas County Jail, P. O.

Box 660334, Dallas, Texas, 75266-0334.


                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE